Case 3:19-cv-01374-MAB Document 33 Filed 10/15/20 Page 1 of 2 Page ID #1026




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF ILLINOIS

 KRYSTEN E. GREER,                             )
                                               )
                      Plaintiff,               )
                                               )
 vs.                                           )      Civil No. 19-cv-1374-MAB
                                               )
 COMMISSIONER of SOCIAL                        )
 SECURITY,                                     )
                                               )
                      Defendant.               )

                           ORDER FOR ATTORNEY’S FEES

BEATTY, Magistrate Judge:

       This matter is before the Court on Plaintiff’s Petition to Award Attorney Fees

Pursuant to the Equal Access to Justice Act (EAJA). (Doc. 31). Defendant has responded

that he has no objection. (Doc. 32).

       Plaintiff asks for an award of attorney’s fees in the amount of $5,390.00, with no

additional amount for expenses or costs.

       The Court finds that Plaintiff is the prevailing party and is entitled to an award of

attorney’s fees pursuant to the Equal Access to Justice Act, 28 U.S.C. §2412(d)(1)(B). The

Court further finds that the agreed upon amount is reasonable and appropriate. This

award shall fully and completely satisfy any and all claims for fees, expenses, and costs,

that may have been payable to Plaintiff in this matter pursuant to the Equal Access to

Justice Act, 28 U.S.C. §2412.




                                        Page 1 of 2
Case 3:19-cv-01374-MAB Document 33 Filed 10/15/20 Page 2 of 2 Page ID #1027




       Plaintiff’s Petition to Award Attorney Fees Pursuant to the Equal Access to Justice

Act (EAJA) (Doc. 31) is GRANTED. The Court awards Plaintiff attorney’s fees in the

amount of $5,390.00 (five thousand three hundred ninety dollars).

       The amount awarded is payable to Plaintiff and is subject to set-off for any debt

owed by Plaintiff to the United States, per Astrue v. Ratliff, 560 U.S. 586 (2010). See also,

Harrington v. Berryhill, 906 F.3d 561 (7th Cir. 2018). However, any part of the award that

is not subject to set-off to pay Plaintiff’s pre-existing debt to the United States shall be

made payable to Plaintiff’s attorney pursuant to the EAJA assignment executed by

Plaintiff and attached to the fee petition.

       IT IS SO ORDERED.

       DATED: October 15, 2020


                                                  /s/ Mark A. Beatty
                                                  MARK A. BEATTY
                                                  United States Magistrate Judge




                                         Page 2 of 2
